Exhibit 10.7
AMENDMENT
TO THE
FINANCIAL INSTITUTIONS, INC.
1999 DIRECTORS’ STOCK INCENTIVE PLAN
This Amendment to the Financial Institutions, Inc. 1999 Director’s Stock
Incentive Plan (the “Plan”) is adopted pursuant to Section 11 of the Plan by the
Board of Directors of Financial Institutions, Inc. (the “Company”).
1. Section 7 of the Plan shall be amended to add the following provision to the
end of such Section:
Notwithstanding the forgoing, the Board may adopt less favorable rules than set
forth above to apply to a director’s stock option award when a director ceases
to be a member of the Board, including, without limitation, forfeiting options
that are not vested when the director’s employment as a director terminates.
Such rules shall be set forth in the director’s stock option agreement.
In witness whereof, Financial Institutions, Inc. has caused this instrument to
be executed as of April 23, 2008.

             
 
  FINANCIAL INSTITUTIONS, INC.    
 
           
 
  Name:   /s/ Ronald A. Miller    
 
     
 
   
 
  Title:   Corporate Secretary    

 

 